—Order, Supreme Court, New York County (David Saxe, J.), entered December 9, 1996, which, inter alia, granted plaintiffs’ motion for summary judgment, unanimously affirmed, without costs.
Defendant’s assertions that plaintiffs caused her default on the subject mortgage are unsubstantiated and, indeed, it would appear that defendant’s default occurred long before plaintiffs and their agents became involved in the instant matter. Moreover, but for vague allegations, defendant has failed to demonstrate any relevant connection between plaintiffs and the lender that ultimately refused to finance defendant’s purchase of the mortgage in default. Nor, under the circumstances at bar, is there any ground for a defense predicated upon promissory estoppel since there is no evidence of a promise by plaintiffs upon which defendant relied to her detriment (Tri-Land Props. v 115 W. 28th St. Corp., 238 AD2d 206). Accordingly, as plaintiffs made out a prima facie entitlement to a judgment of foreclosure and defendant did not in response come forward with evidence demonstrating the existence of material issues of fact respecting her liability upon the subject mortgage, plaintiffs’ motion for summary judgment was properly granted (Alvarez v Prospect Hosp., 68 NY2d 320, 324). Concur — Ellerin, J. P., Wallach, Williams, Mazzarelli and Andrias, JJ.